DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 12/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Analysis
3.	Claim 1 disclosing the processing step limitations of “A method of generating an encoded video bitstream using at least one processor” is considered performed by the apparatus disclosed at Claim 8. For details please refer to the Note cited at apparatus Claim 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Adarsh Ramasubramonian et al., (hereinafter Ramasubramonian) (US 2014/0301485) and Fnu Hendry et al., (hereinafter Hendry) (US 2015/0271506) in view of Ying Chen et al., (hereinafter Chen) (US 2017/0105004).
The applied reference does not have a common inventor with the instant application. 
Re Claim 1. Ramasubramonian discloses, a method of generating an encoded video bitstream using at least one processor (a coding method implemented by the processing system 10 in Fig.1, a processor Par.[0011] having the source device 12 encoding the video bitstream Par.[0236]), the method comprising: 
obtaining a non-intra random access point (IRAP) access unit (AU) from a video bitstream (an AU containing non-IRAP pictures, Par.[0021]); 
obtaining an IRAP picture unit (PU) from the non-IRAP AU (obtaining an IRAP picture unit from the partially aligned IRAP AU Par.[0021],[0286]); 
determining whether a picture corresponding to the IRAP PU is an instantaneous decoder refresh (IDR) picture (the IDR picture, Par.[0021]), and 
whether the picture is a first picture of a layer that follows an end of sequence (EOS) network abstraction layer (NAL) unit in a decoding order (the EOS in the NAL of Table 7-1 Pg.5, Pg.10 Par.[0286]); 
based on determining that the picture is the IDR picture or determining that the picture is the first picture of the layer that follows the EOS NAL unit in the decoding order, setting a first flag (a first flag slice_in_irap_au_flag equal to 1 specifying a slice at device 12 encoding the video data to be decoded at decoder 14, Par.[0236]) for the IRAP PU equal to one (determine at decoder 30, that random access is performed from the partially aligned IRAP access unit AU is the first access unit of the bitstream to be decoded, Par.[0286]); 
based on determining that the picture is not the IDR picture, and determining that the picture is not the first picture of the layer that follows the EOS NAL unit in the decoding order (Par.[0286]), 
determining whether a second flag for the IRAP PU is externally set to an external value (applying external means for flag setting Par.[0081], in Table at Par.[0131],[0173]); 
based on determining that the picture is not the IDR picture, determining that the picture is not the first picture of the layer that follows the EOS NAL unit in the decoding order (Table 7-1 Pg.5), and 
Hendry teaches about, determining that the second flag for the IRAP PU is externally set to an external value, setting the first flag for the IRAP PU to the external value (determine the setting value of the first flag is equal to a value of a second flag, Pr.[0007] Fig.5); 
based on the determining that the picture is not the IDR picture, the determining that the picture is not the first picture of the layer that follows the EOS NAL unit in the decoding order, and determining that the second flag for the IRAP PU is not externally set to the external value, setting the first flag for the IRAP PU equal to zero and setting the second flag for the IRAP PU equal to zero (steps 503-504 in Fig.5 Par.[0183]-[0187]); 
encoding the video bitstream based on the first flag for the IRAP PU and the second flag for the IRAP PU (encoded video data to be decoded at a later time by a destination device 14, Par.[0035]); and 
transmitting the encoded video bitstream (at communication unit 22 from device 12 transmitting via line 16 the encoded video data to the destination device 14 in real-time, Par.[0037]).
In an analogous art, Chen teaches at least about, determining whether a picture corresponding to the IRAP PU is an instantaneous decoder refresh (IDR) picture (Par.[0089], Fig.3 Par.[0099]-[0103]), and 
To the ordinary skilled the arts to Ramasubramonian and Hendry, disclosing a common coding method comprising IRAP and non-IRAP picture units, it would have been obvious as referenced to the effective filing date being prior to the instant invention, to combine their respective arts in order to evidence signaling the flag syntax and the expressly taught methods by which improving the performance of inter-layer prediction in advanced video coding, e.g., Hendry Par.[0020], and to further associate with other coding modes taught by Chen, seeking the same by which improving the coding efficiency (at Par.0100]), thus finding the combination predictable.      

Re Claim 2. Ramasubramonian, Hendry and Chen disclose, the method of claim 1, 
Ramasubramonian teaches, wherein the first flag for the IRAP PU being set equal to one indicates that all random access skipped leading (RASL) pictures associated with a clean random access (CRA) picture included in the IRAP PU should be discarded without being decoded, and wherein the second flag for the IRAP PU being set equal to one indicates that all leading pictures associated with the CRA picture included in the IRAP PU should be discarded without being decoded (Par.[0032], Table 7-1, nal_unit_type at 8).  

Re Claim 3. Ramasubramonian, Hendry and Chen disclose, the method of claim 1, 
Ramasubramonian teaches, wherein the first flag for the IRAP PU comprises a NoIncorrectPicOutputFlag flag, and wherein the second flag for the IRAP PU comprises a HandleCraAsCvsStartFlag flag (Table 7-1 nal_unit_type – 21 Par.[0067]).  

Re Claim 4. Ramasubramonian, Hendry and Chen disclose, the method of claim 1, further comprising: and whether each picture included in the GDR AU is the first picture of the layer that follows the EOS NAL unit in the decoding order; based on determining that the GDR AU is the first AU in the decoding order of the video bitstream, or determining that that the each picture included in the GDR AU is the first picture of the layer that follows the EOS NAL unit in the decoding order, setting a first flag for the GDR AU equal to one; based on determining that the GDR AU is not the first AU in the decoding order and determining that the each picture included in the GDR AU is not the first picture of the layer that follows the EOS NAL unit in the decoding order, determining whether a second flag for the GDR AU is externally set to the external value; based on determining that the GDR AU is not the first AU in the decoding order, determining that the each picture included in the GDR AU is not the first picture of the layer that follows the EOS NAL unit in the decoding order, and determining that the second flag for the GDR AU is externally set to the external value, setting the first flag for the GDR AU equal to the external value; and based on the determining that the GDR AU is not the first AU in the decoding order, the determining that the each picture included in the GDR AU is not the first picture of the layer that follows the EOS NAL unit in the decoding order, and determining that the second flag is not externally set to the external value, setting the first flag for the GDR AU equal to zero and setting the second flag for the GDR AU equal to zero, wherein the video bitstream is further encoded based on the first flag for the GDR AU and the second flag for the GDR AU (per processing method of claim 1, as being similarly applied to the GDR mode).
Chen teaches the, obtaining a gradual decoding refresh (GDR) AU from the video bitstream (Par.[0120], [0213]);

Re Claim 5. Ramasubramonian, Hendry and Chen disclose, the method of claim 4, 
Chen teaches about, wherein the first flag for the GDR AU being set equal to one indicates that all random access skipped leading (RASL) pictures associated with a GDR picture included in the GDR AU should be discarded without being decoded, and wherein the second flag for the GDR AU being set equal to one indicates that all leading pictures associated with the GDR picture included in the GDR AU should be discarded without being decoded (Par.[0092],[0102]-[0103]).  

Re Claim 6. Ramasubramonian, Hendry and Chen disclose, 
Ramasubramonian teaches, the method of claim 4, wherein the first flag for the GDR AU comprises a NoIncorrectPicOutputFlag flag, and wherein the second flag for the GDR AU comprises a HandleGdrAsCvsStartFlag flag (Table 7-1 nal_unit_type – 21 Par.[0067] as applied to GDR AU).  

Re Claim 7. Ramasubramonian, Hendry and Chen disclose, the method of claim 4, further comprising: 
Chen teachings of, obtaining a GDR picture unit (PU) from the non-IRAP AU; determining whether a picture corresponding to the GDR PU is the first picture of the layer that follows the EOS NAL unit in the decoding order; based on determining that the picture is the first picture of the layer that follows the EOS NAL unit in the decoding order, setting a first flag for the GDR PU equal to one; based on determining that the picture is not the first picture of the layer that follows the EOS NAL unit in the decoding order, determining whether a second flag for the GDR PU is externally set to the external value; based on determining that the picture is not the first picture of the layer that follows the EOS NAL unit in the decoding order, and determining that the second flag for the GDR PU is externally set to the external value, setting the first flag for the GDR PU to the external value; based on the determining that the picture is not the first picture of the layer that follows the EOS NAL unit in the decoding order, and determining that the second flag for the GDR PU is not externally set to the external value, setting the first flag for the GDR PU equal to zero and setting the second flag for the GDR PU equal to zero, wherein the video bitstream is further encoded based on the first flag for the GDR PU and the second flag for the GDR PU (applying mutatis mutandis the teachings at Par.[0120], [0213] along with the limitations of the method at Claim 4) .  

Re Claim 8. This claim represents the device implementing each and every limitation of claim 1 where Chen teaches the decoder site processing of TRAP in the AUs obtained from the bitstream (Fig.2 Par.[0092]-[0095], [0097],[0102]-[0103], [0187], [0229]), under the same common disclosure considered as part of the apparatus proposed to perform the same processing method, hence it is rejected under the same premises established mutatis mutandis.  
Note: this apparatus claim is viewed as the same invention performing under separate code instruction modules, where the method disclosed may perform identically when applied to the non-intra random access point (TRAP) AU, thus not restricted for being distinct under 35 USC 121 statute. 
If Applicants desire to traverse this interpretation, an election shall be made between the method claim 1 and apparatus claim 8 along with their respective subsequent dependent claims.

 Re Claim 9. This claim represents the device implementing each and every limitation of claim 5 where Chen teaches the decoder site processing of TRAP in the AUs obtained from the bitstream (Fig.2 Par.[0092]-[0095], [0097],[0102]-[0103], [0187], [0229]), under the same common disclosure considered as part of the apparatus proposed to perform the same processing method, hence it is rejected under the same premises established mutatis mutandis.  

 Re Claim 10. This claim represents the device implementing each and every limitation of claim 6 where Chen teaches the decoder site processing of TRAP in the AUs obtained from the bitstream (Fig.2 Par.[0092]-[0095], [0097],[0102]-[0103], [0187], [0229]), under the same common disclosure considered as part of the apparatus proposed to perform the same processing method, hence it is rejected under the same premises established mutatis mutandis.  

 Re Claim 11. This claim represents the device implementing each and every limitation of claim 7 where Chen teaches the decoder site processing of TRAP in the AUs obtained from the bitstream (Fig.2 Par.[0092]-[0095], [0097],[0102]-[0103], [0187], [0229]), under the same common disclosure considered as part of the apparatus proposed to perform the same processing method, hence it is rejected under the same premises established mutatis mutandis.  

 Re Claim 12. This claim represents the device implementing each and every limitation of claim 5 where Chen teaches the decoder site processing of TRAP in the AUs obtained from the bitstream (Fig.2 Par.[0092]-[0095], [0097],[0102]-[0103], [0187], [0229]), under the same common disclosure considered as part of the apparatus proposed to perform the same processing method, where the picture is skipped from decoding (Par.[0034],[0161],[0167]) hence it is rejected under the same premises established mutatis mutandis.  

Re Claim 13. This claim represents the device implementing each and every limitation of claim 6 where Chen teaches the decoder site processing of TRAP in the AUs obtained from the bitstream (Fig.2 Par.[0092]-[0095], [0097],[0102]-[0103], [0187], [0229]), under the same common disclosure considered as part of the apparatus proposed to perform the same processing method, hence it is rejected under the same premises established mutatis mutandis.

Re Claim 14. This claim represents the device implementing each and every limitation of claim 7 where Chen teaches the decoder site processing to obtain a GDR picture unit (PU) from the non-TRAP AU in the AUs obtained from the bitstream (Fig.2 Par.[0091]-[0095], [0097],[0102]-[0103], [0187], [0229]), under the same common disclosure considered as part of the apparatus proposed to perform the same processing method, hence it is rejected under the same premises established mutatis mutandis.

Re Claim 15. This claim represents the  non-transitory computer-readable medium storing instructions used to execute each and every limitation of Claim 1, hence it is rejected under the same evidentiary premise mutatis  mutandis.

Re Claim 16. This claim represents the  non-transitory computer-readable medium storing instructions used to execute each and every limitation of Claim 2, hence it is rejected under the same evidentiary premise mutatis  mutandis.

Re Claim 17. This claim represents the  non-transitory computer-readable medium storing instructions used to execute each and every limitation of Claim 3, hence it is rejected under the same evidentiary premise mutatis  mutandis.

Re Claim 18. This claim represents the  non-transitory computer-readable medium storing instructions used to execute each and every limitation of Claim 4, hence it is rejected under the same evidentiary premise mutatis  mutandis.

Re Claim 19. This claim represents the  non-transitory computer-readable medium storing instructions used to execute each and every limitation of Claim 6, hence it is rejected under the same evidentiary premise mutatis  mutandis.

Re Claim 20. This claim represents the  non-transitory computer-readable medium storing instructions used to execute each and every limitation of Claim 7, hence it is rejected under the same evidentiary premise mutatis  mutandis.

Conclusion
5.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/